DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 09/14/2022.

In the response to the Non-Final Office Action 06/29/2022, the applicant states that claims 1, 23, and 30 are amended. No claims are cancelled and no new claims are added.

Claims 1, 23, and 30 are amended. In summary, claims 1-30 are pending in current application. 
 
Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive.
Regarding to claim 1, the applicant argues that Peter, Sampigethaya, and LeGendre (individually or in any combination) fail to describe, at least, “generat[ing] an aggregate light estimate for modeling temporal lighting parameters associated with the scene based on combining one or more first estimated feature vectors associated with the first light estimate with one or more second estimated feature vectors associated with the second light estimate, the one or more first estimated feature vectors and the one or more second estimated feature vectors being generated using a neural network having an encoder-decoder architecture,” as claimed. The arguments have been fully considered. The arguments according “the one or more first estimated feature vectors and the one or more second estimated feature vectors being generated using a neural network having an encoder-decoder architecture” are persuasive. Therefore, the 35 U.S.C 103 rejection of claim 1 has been withdrawn. However, upon further consideration, new rejections of claim 1 are made in another cited art  Sunkavalli (US 20210065440 A1). The arguments according “generat[ing] an aggregate light estimate for modeling temporal lighting parameters associated with the scene based on combining one or more first estimated feature vectors associated with the first light estimate with one or more second estimated feature vectors associated with the second light estimate” are not persuasive. The examiner cannot concur with the applicant for following reasons:
Peters discloses “generat[ing] an aggregate light estimate for modeling temporal lighting parameters associated with the scene based on combining one or more first estimated feature vectors associated with the first light estimate with one or more second estimated feature vectors associated with the second light estimate”. For example, in paragraph [0015], Peters teaches detecting color and intensity. In paragraph [0023], Peters teaches intensity of the light sources. In paragraph [0046], Peters teaches detecting the light source for a first frame. In paragraph [0078], Peters teaches the sum of all light intensities; Peters further teaches the sum of all light intensities, point light sources and ambient light, is assumed to be equal to 1; Peters further teaches a model and parameters 
    PNG
    media_image1.png
    26
    184
    media_image1.png
    Greyscale
. In paragraph [0103], Peters teaches determining the lighting parameters of the scene, e.g. the light sources 3D poses and color intensity; Peters further teaches lighting parameters are used on-line in a Mixed Reality application.  
For example, in paragraph [0078], Peters teaches the sum of all light intensities, point light sources and ambient light, is assumed to be equal to 1; Peters further teaches a model and parameters 
    PNG
    media_image1.png
    26
    184
    media_image1.png
    Greyscale
.
Sampigethaya discloses “generat[ing] an aggregate light estimate for modeling temporal lighting parameters associated with the scene based on combining one or more first estimated feature vectors associated with the first light estimate with one or more second estimated feature vectors associated with the second light estimate”. For example, in paragraph [0027], Sampigethaya teaches identifying location of the same light source. In paragraph [0028], Sampigethaya teaches estimating the location of the light source on the ground. In paragraph [0029], Sampigethaya teaches multiple estimates are aggregated to provide a more precise total estimate. In paragraph [0035], Sampigethaya teaches these different nodes collaborate together to estimate the light source location. In Fig. 1 and paragraph [0046], Sampigethaya teaches more precisely estimate the light source location. In paragraph [0056], Sampigethaya teaches generating a location estimate; Sampigethaya further teaches multiple location estimates generated during operation 306 are combined into a single estimate to generate a single estimate. In paragraph [0058], Sampigethaya teaches estimate the light source location using the first data set and the second date set. In Fig. 4 and paragraph [0063], Sampigethaya teaches if multiple estimates are generated by the node, method 400 proceeds with aggregating these estimates during optional operation 406; average and combine the available estimates using weighted averages.
LeGendre discloses “the first light estimate including at least one of a first estimated intensity or a first estimated color temperature of light emitted by at least one light source illuminating the scene”. For example, in Fig. 7 and paragraph [0149], LeGendre teaches obtaining a scene lighting estimation captured at a first time period; LeGendre further teaches the first image measurement includes an ambient light intensity measurement for the scene; LeGendre further more teaches an image measurement represents luminance indicating an intensity of light from a surface per unit area in a given direction.
LeGendre further discloses “the second light estimate including at least one of a second estimated intensity or a second estimated color temperature of the light emitted by the at least one light source”. For example, in Fig. 7 and paragraph [0151], LeGendre teaches determining and obtaining a second image measurement associated with the scene at a second time period where the second time period occurs after the first time period; LeGendre further teaches the second image measurement includes an ambient light intensity measurement for the scene. 
LeGendre further discloses “generat[ing] an aggregate light estimate for modeling temporal lighting parameters associated with the scene based on combining one or more first estimated feature vectors associated with the first light estimate with one or more second estimated feature vectors associated with the second light estimate”. For example, in paragraph [0011], LeGendre teaches the full lighting estimation update include calculation of a High Dynamic Range lighting estimate; LeGendre further teaches generating and calculating the full lighting estimation update based on the determined difference between the first ambient light intensity measurement and the second ambient light intensity measurement. In Fig. 7 and paragraph [0149], LeGendre teaches obtaining a scene lighting estimation captured at a first time period, i.e. first light estimate. In Fig. 7 and paragraph [0151], LeGendre teaches determining a second image measurement associated with the scene at a second time period, i.e. second light estimate. In Fig. 7 and paragraph [0152], LeGendre teaches calculating the ratio of the ambient light intensity measurement at the first time period to the ambient light intensity measurement at the second time period. In Fig. 7 and paragraph [0153], LeGendre teaches generating and calculating a full lighting estimation update for rendering, i.e. modeling, and for modeling lighting parameters in rendering based on the determined difference between the first ambient light intensity measurement and the second ambient light intensity measurement; 
    PNG
    media_image2.png
    285
    458
    media_image2.png
    Greyscale
 In paragraph [0155], LeGendre teaches the full lighting estimation update includes calculation of a High Dynamic Range lighting estimate for the scene for an upcoming time period; LeGendre further teaches the full lighting estimation update may include illumination configurations for the sun, the moon, a spot light, an upward facing light, a downward facing light, or any combination of light effects, configurations, and combinations for illuminating a scene and/or image. In paragraph [0157], LeGendre teaches the partial lighting estimation update is rendered on a screen of the electronic computing device and for the scene.

Claims 23 and 30 are not allowable due tosimilar reasons as discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 7, 25, and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amended claim limitations of claim 23 include similar claim limitations of claim 25 and claim 26.  The amended claim limitations of claim 1 include similar claim limitations of claim 4 and claim 7. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 22-25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 20100284612 A1) in view of Sampigethaya (US 20160364866 A1), in view of LeGendre (US 20210166437 A1), and further in view of Sunkavalli (US 20210065440 A1).
Regarding to claim 1 (Currently Amended), Peters discloses an apparatus for light estimation ([0013]: a processor; [0014]: a computer; a computer program product on a computer readable medium processes an image signal; Fig. 8; [0048]: a system and apparatus process the image signal; perform light source detection on each frame), the apparatus comprising: 
a memory ([0014]: a computer readable medium is a memory; a computer program product on a computer readable medium processes an image signal); and 
one or more processors coupled to the memory, the one or more processors being configured to ([0013]: a processor is arranged to perform light source detection on each frame; [0014]: a computer; a computer program product on a computer readable medium processes an image signal; Fig. 8; [0048]: the processor includes a light source detection component 28 arranged to perform light source detection on each frame 14): 
receive a plurality of frames associated with a scene ([0012]: receive an image signal comprising a series of frames; [0013]: receive an image signal comprising a series of frames; [0015]: a video sequence of a scene; [0027]: receive a series of frames; [0028]: a sequence of frames; determine the light source entering a scene; Fig. 2; [0029]: estimate linear light in a frame associated with a scene; Fig. 3; [0031]: perform light source detection on the frame associated with a scene; Fig. 8; [0048]: receive the image signal comprising the series of frames), the plurality of frames including a first frame and a second frame occurring after the first frame ([0006]: a video sequence; [0010]: the video data stream; [0015]: a video sequence; [0028]: a sequence 12 of frames 14; Fig. 2; [0029]: the image signal 10 is a video signal; a decoded video stream; Fig. 6; [0035]: the light sources of frame n-1 and frame n differ significantly; frame n is after frame n-1); 
determine, based on image data of the first frame, a first light estimate associated with the scene (Fig. 2; [0029]: estimate linear light; [0031]: determine the light source; [0033]: the determination of the light source has been made for a frame 14; Fig. 7; [0046]: detect and determine the light source for a first frame), the first light estimate including at least one of a first estimated intensity or a first estimated color temperature of light emitted by at least one light source illuminating the scene ([0015]: detects color and intensity; [0023]: intensity of the light sources; [0046]: detect the light source for a first frame; [0078]: the sum of all light intensities; [0103]: determine the lighting parameters of the scene, e.g. the light sources 3D poses and color intensity; lighting parameters are used on-line in an Mixed Reality application);  
determine, based on image data of the second frame, a second light estimate associated with the scene ([0014]: receive a series of frames; perform light source detection on each frame, i.e. first frame and second frame; Fig. 6; [0035]: the light sources of frame n-1 and frame n differ significantly; Fig. 7; [0046]: the process cycles through the steps S2 and S3 continually; detect and determine the light source in the next frame), the second light estimate including at least one of a second estimated intensity or a second estimated color temperature of the light emitted by the at least one light source ([0015]: detects color and intensity; [0023]: intensity of the light sources; [0046]: detection of the light source in the next frame is accomplished; [0078]: the sum of all light intensities; [0103]: determine the lighting parameters of the scene, e.g. the light sources 3D poses and color intensity; lighting parameters are used on-line in an Mixed Reality application); and
  generate an aggregate light estimate for modeling lighting parameters ([0078]: the sum of all light intensities, point light sources and ambient light, is assumed to be equal to 1; 
    PNG
    media_image1.png
    26
    184
    media_image1.png
    Greyscale
) associated with the scene based on combining one or more first estimated feature vectors associated with the first light estimate with one or more second estimated feature vectors associated with the second light estimate (Peters; [0016]: provides a light estimation of the pixels within a frame as a vector; a 3-dimensional vector in color space is used to calculate a point in the color space and is used in a comparative process when deciding on the change in light source between two frames; Fig. 4; Fig. 5; [0032]: this vector 22 is used as a way of calculating the light source 18 within the frame 14; a 3-dimensional vector is a calculation of the principal component within the image frame; Fig. 5; [0042]: produce the principal vector).
Peters fails to explicitly disclose:
generate an aggregate light estimate for modeling temporal lighting parameters for modeling temporal lighting parameters associated with the scene based on combining one or more first estimated feature vectors associated with the first light estimate with one or more second estimated feature vectors associated with the second light estimate, the one or more first estimated feature vectors and the one or more second estimated feature vectors being generated using a neural network having an encoder-decoder architecture.
In same field of endeavor, Sampigethaya teaches:
one or more processors coupled to the memory (Fig. 7; [0071-0072]: processor is coupled to memory as illustrated in Fig. 7); 
generate an aggregate light estimate for modeling temporal lighting parameters associated with the scene based on combining one or more first estimated feature vectors associated with the first light estimate with one or more second estimated feature vectors associated with the second light estimate ([0027]: identify location of the same light source; [0028]: estimate the location of the light source on the ground; [0029]: multiple estimates are aggregated to provide a more precise total estimate; [0035]: these different nodes collaborate together to estimate the light source location; Fig. 1; [0046]: more precisely estimate the light source location; [0056]: generate a location estimate; multiple location estimates generated during operation 306 are combined into a single estimate to generate a single estimate; [0058]: estimate the light source location using the first data set and the second date set; Fig. 4; [0063]: If multiple estimates are generated by the node, method 400 proceeds with aggregating these estimates during optional operation 406; average and combine the available estimates using weighted averages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sampigethaya to include one or more processors coupled to the memory; generate an aggregate light estimate for modeling temporal lighting parameters associated with the scene based on combining one or more first estimated feature vectors associated with the first light estimate with one or more second estimated feature vectors associated with the second light estimate as taught by Sampigethaya. The motivation for doing so would have been to more precisely estimate locations of the light sources; to more precisely estimate the light source location as taught by Sampigethaya in Fig. 1 and paragraphs [0027] and [0046].
Peters in view of Sampigethaya fails to explicitly disclose: 
for modeling temporal lighting parameters;
the one or more first estimated feature vectors and the one or more second estimated feature vectors being generated using a neural network having an encoder-decoder architecture.
	In same field of endeavor, LeGendre teaches:
	the first light estimate including at least one of a first estimated intensity or a first estimated color temperature of light emitted by at least one light source illuminating the scene (Fig. 7; [0149]: obtain a scene lighting estimation captured at a first time period; the first image measurement includes an ambient light intensity measurement for the scene; an image measurement represents luminance indicating an intensity of light from a surface per unit area in a given direction);
the second light estimate including at least one of a second estimated intensity or a second estimated color temperature of the light emitted by the at least one light source (Fig. 7; [0151]: determine and obtain a second image measurement associated with the scene at a second time period where the second time period occurs after the first time period; the second image measurement includes an ambient light intensity measurement for the scene); 
generate an aggregate light estimate for modeling temporal lighting parameters associated with the scene based on combining one or more first estimated feature vectors associated with the first light estimate with one or more second estimated feature vectors associated with the second light estimate ([0011]: the full lighting estimation update include calculation of a High Dynamic Range (HDR) lighting estimate; generate and calculate the full lighting estimation update based on the determined difference between the first ambient light intensity measurement and the second ambient light intensity measurement; Fig. 7; [0149]: obtain a scene lighting estimation captured at a first time period, i.e. first light estimate; Fig. 7; [0151]: determine a second image measurement associated with the scene at a second time period, i.e. second light estimate; Fig. 7; [0152]: calculate the ratio of the ambient light intensity measurement at the first time period to the ambient light intensity measurement at the second time period; Fig. 7; [0153]: generate and calculate a full lighting estimation update for rendering, i.e. modeling, and for modeling lighting parameters in rendering based on the determined difference between the first ambient light intensity measurement and the second ambient light intensity measurement; 
    PNG
    media_image2.png
    285
    458
    media_image2.png
    Greyscale
 [0155]: the full lighting estimation update includes calculation of a High Dynamic Range (HDR) lighting estimate for the scene for an upcoming time period; the full lighting estimation update may include illumination configurations for the sun, the moon, a spot light, an upward facing light, a downward facing light, or any combination of light effects, configurations, and combinations for illuminating a scene and/or image; [0157]: the partial lighting estimation update is rendered on a screen of the electronic computing device and for the scene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peters in view of Sampigethaya to include the first light estimate including at least one of a first estimated intensity or a first estimated color temperature of light emitted by at least one light source illuminating the scene; the second light estimate including at least one of a second estimated intensity or a second estimated color temperature of the light emitted by the at least one light source; generate an aggregate light estimate for modeling temporal lighting parameters associated with the scene based on combining one or more first estimated feature vectors associated with the first light estimate with one or more second estimated feature vectors associated with the second light estimate as taught by LeGendre. The motivation for doing so would have been to generate and calculate, based on the determined ratio, a partial lighting estimation update for rendering; to render the partial lighting estimation update or the full lighting estimation update on a screen of the electronic computing device and for the scene as taught by LeGendre in Fig. 7 and paragraphs [0153-0155] and [0157].
Peters in view of Sampigethaya and LeGendre fails to explicitly disclose:
the one or more first estimated feature vectors and the one or more second estimated feature vectors being generated using a neural network having an encoder-decoder architecture.
In same field of endeavor, Sunkavalli teaches:
the one or more first estimated feature vectors and the one or more second estimated feature vectors being generated using a neural network having an encoder-decoder architecture (Fig. 1; [0040]: a lighting estimation system 108 uses a neural network to estimate 3D-source-specific-lighting parameters; Fig. 14; [0198]: encoder and decoder architecture; the first subset of common neural network layers comprises an encoder from a densely connected convolutional network, the second subset of common network layers comprises fully connected layers, and each set of the parametric-specific-network layers comprise a parametric-specific decoder; [0199]: generate new 3D-source-specific-lighting parameters based on the new common feature vector utilizing the parametric-specific-network layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peters in view of Sampigethaya and LeGendre to the one or more first estimated feature vectors and the one or more second estimated feature vectors being generated using a neural network having an encoder-decoder architecture as taught by Sunkavalli. The motivation for doing so would have been to improve the accuracy and realism of light estimation by using a source-specific-lighting-estimation-neural network; to create such realistic lighting in part by using a source-specific-lighting-estimation-neural network; to uses a neural network to estimate 3D-source-specific-lighting parameters; to use a source-specific-lighting-estimation-neural network 110 to generate 3D-source-specific-lighting parameters 112 for the digital image as taught by Sunkavalli in Fig. 1 and paragraphs [0034] and [0040].

Regarding to claim 2 (Previously Presented), Peters in view of Sampigethaya and LeGendre discloses the apparatus of claim 1, wherein the one or more processors (same as rejected in claim 1) are configured to detect a change in the at least one light source based at least in part on comparing the second light estimate and the aggregate light estimate (Peters; [0015]: the average colors of a shot or scene are changed because of the results of a flash; [0016]: decide the change in light source between two frames; [0017]: a large change in the light source between two consecutive frames is detected; [0030]: PCA algorithm starts from the average values as a point of origin; Fig. 6; [0035]: the light sources of frame n-1 and frame n differ significantly). 

Regarding to claim 3 (Original), Peters in view of Sampigethaya, LeGendre, and Sunkavalli discloses the apparatus of claim 1, wherein the one or more processors are configured to:
 determine a third light estimate associated with the scene based on image data of a third frame of the plurality of frames occurring after the second frame (Peters; [0014]: receive a series of frames, i.e. including first frame, second frame and third frame; perform light source detection on each frame, i.e. including the third frame; Fig. 6; [0035]: the light sources of frame n-1 and frame n differ significantly; Fig. 7; [0046]: the process cycles through the steps S2 and S3 continually; detect and estimate the light source in the next frame); and 
generate an updated aggregate light estimate based on combining the third light estimate with the aggregate light estimate (Sampigethaya; [0027]: identify location of the same light source; [0028]: estimate the location of the light source on the ground; [0029]: multiple estimates are aggregated to provide a more precise total estimate; [0035]: these different nodes collaborate together to estimate the light source location; Fig. 1; [0046]: more precisely estimate the light source location; Fig. 4; [0063]: If multiple estimates are generated by the node, method 400 proceeds with aggregating these estimates during optional operation 406; average and combine the available estimates using weighted averages). 

Regarding to claim 4 (Original), Peters in view of Sampigethaya, LeGendre, and Sunkavalli discloses the apparatus of claim 1,
Peters in view of Sampigethaya, LeGendre, and Sunkavalli further discloses wherein the one or more processors are configured to generate the aggregate light estimate based on combining one or more first estimated feature vectors associated with the first light estimate and one or more second estimated feature vectors associated with the second light estimate (Peters; [0016]: provides a light estimation of the pixels within a frame as a vector; a 3-dimensional vector in color space is used to calculate a point in the color space and is used in a comparative process when deciding on the change in light source between two frames; Fig. 4; Fig. 5; [0032]: this vector 22 is used as a way of calculating the light source 18 within the frame 14; a 3-dimensional vector is a calculation of the principal component within the image frame; Fig. 5; [0042]: produce the principal vector);
Peters in view of Sampigethaya, LeGendre, and Sunkavalli further more discloses wherein the one or more processors are configured to generate the aggregate light estimate based on combining one or more first estimated feature vectors associated with the first light estimate and one or more second estimated feature vectors associated with the second light estimate (Sampigethaya; [0027]: identify location of the same light source; [0028]: estimate the location of the light source on the ground; [0029]: multiple estimates are aggregated to provide a more precise total estimate; [0035]: these different nodes collaborate together to estimate the light source location; Fig. 1; [0046]: more precisely estimate the light source location; Fig. 4; [0063]: If multiple estimates are generated by the node, method 400 proceeds with aggregating these estimates during optional operation 406; average and combine the available estimates using weighted averages).

Regarding to claim 22 (Original), Peters in view of Sampigethaya, LeGendre, and Sunkavalli discloses the apparatus of claim 1, further comprising a display (Sampigethaya; Fig. 7; [0070]: display 714; [0074]: display 714 provides a mechanism to display information to a user). 

Regarding to claim 23 (Currently Amended), Peters discloses a method for light estimation, the method comprising ([0013]: a processor; [0014]: a computer; a computer program product on a computer readable medium processes an image signal; Fig. 8; [0048]: a system and apparatus process the image signal; perform light source detection on each frame): 
the rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations.

Regarding to claim 24 (Previously Presented), the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 24. 

Regarding to claim 25 (Original), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 25. 

Regarding to claim 30 (Currently Amended), Peters discloses a non-transitory computer-readable storage medium for light estimation, the non-transitory computer-readable storage medium ([0013]: a processor; [0014]: a computer; a computer program product on a computer readable medium processes an image signal; Fig. 8; [0048]: a system and apparatus process the image signal; perform light source detection on each frame) comprising:
instructions stored therein which, when executed by one or more processors, cause the one or more processors to ([0013]: a processor; [0014]: a computer; a computer program product, i.e. instructions, on a computer readable medium processes an image signal):
the rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations.

Claims 5-6, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 20100284612 A1) in view of Sampigethaya (US 20160364866 A1), in view of LeGendre (US 20210166437 A1), and further in view of Yamashita (US 20120301860 A1).
Regarding to claim 5 (Original), Peters in view of Sampigethaya, LeGendre, and Sunkavalli discloses the apparatus of claim 4, wherein the one or more processors are configured to assign a first weight to the one or more first estimated feature vectors and assign a second weight to the one or more second estimated feature vectors (Sampigethaya; [0063]: average the available estimates using weighted averages),
Peters in view of Sampigethaya, LeGendre, and Sunkavalli fails to explicitly disclose the second weight being higher than the first weight.
In same field of endeavor, Yamashita teaches:
the second weight being higher than the first weight (Fig. 3; [0094]: initializes the weights; [0098]: updates the weight; [0102]: the weight is updated to a higher value when the sign of the correct answer label y.sub.i does not match the sign of the weak hypothesis h.sub.t(x.sub.i)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peters in view of Sampigethaya, LeGendre, and Sunkavalli  to include the second weight being higher than the first weight as taught by Yamashita. The motivation for doing so would have been to prevent degradation of a discrimination performance of discriminating; to estimate a light source that illuminates the target reflected in the calibration image from the calibration image, as taught by Yamashita in paragraphs [0001] and [0230]. 

Regarding to claim 6 (Original), Peters in view of Sampigethaya, LeGendre, and Sunkavalli discloses the apparatus of claim 4, wherein the one or more processors are configured to assign a first weight to the one or more first estimated feature vectors and assign a second weight to the one or more second estimated feature vectors (Sampigethaya; [0063]: average the available estimates using weighted averages), 
Peters in view of Sampigethaya, LeGendre, and Sunkavalli  fails to explicitly disclose the second weight being lower than the first weight.
In same field of endeavor, Yamashita teaches:
the second weight being lower than the first weight (Fig. 3; [0094]: initializes the weights; [0098]: updates the weight; [0102]: the weight is updated to a lower value when the sign of the correct answer label y.sub.i matches the sign of the weak hypothesis h.sub.t(x.sub.i)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peters in view of Sampigethaya, LeGendre, and Sunkavalli to include the second weight being lower than the first weight as taught by Yamashita. The motivation for doing so would have been to prevent degradation of a discrimination performance of discriminating; to estimate a light source that illuminates the target reflected in the calibration image from the calibration image, as taught by Yamashita in paragraphs [0001] and [0230].

Regarding to claim 14 (Original), Peters in view of Sampigethaya, LeGendre, and Sunkavalli discloses the apparatus of claim 1, wherein the one or more processors are configured to (same as rejected in claim 1):
Peters in view of Sampigethaya, LeGendre, and Sunkavalli fails to explicitly disclose:
 store the aggregate light estimate in association with a location of the scene; and
 retrieve the aggregate light estimate based on determining the apparatus is located at the location of the scene.
In same field of endeavor, Yamashita teaches:
store the aggregate light estimate in association with a location of the scene ([0009]: the biases of light illuminating the target in the biasedly shaded image as the learning image are averaged; [0234]: an average image is stored in the average image storage unit 57; Fig. 12; [0236]: an average image storage unit; the average image is stored in the average image storage unit; [0238]: the average image storage unit 57 stores the average image; [0424]: the positive images included in the learning image are averaged); and
 retrieve the aggregate light estimate based on determining the apparatus is located at the location of the scene ([0234]: retrieve and use an average image stored in the average image storage unit 57 as necessary based on the estimated result from the light source estimation unit 52; [0293]: the region of the average image on which the partial filter process of multiplication by k'=1/k is performed; Fig. 16; [0294]: the upper right side of the average image; [0424]: the positive images included in the learning image are averaged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peters in view of Sampigethaya, LeGendre,  and Sunkavalli to include store the aggregate light estimate in association with a location of the scene; and retrieve the aggregate light estimate based on determining the apparatus is located at the location of the scene as taught by Yamashita. The motivation for doing so would have been to prevent degradation of a discrimination performance of discriminating; to estimate a light source that illuminates the target reflected in the calibration image from the calibration image, as taught by Yamashita in paragraphs [0001] and [0230].

Regarding to claim 17 (Original), Peters in view of Sampigethaya, LeGendre, and Sunkavalli discloses the apparatus of claim 1, wherein the one or more processors are configured (same as rejected in claim 1) to determine a location of a light source illuminating the scene (Sampigethaya; [0002]: generate a light source location estimate; [0003]: identifying location of a light source involves detecting an output from the light source; generate an estimate of the location of the light source; [0014]: identify location of a light source comprises a detecting module for detecting an output from the light source; [0028]: estimate the location of the light source on the ground),
Peters in view of Sampigethaya, LeGendre, and Sunkavalli fails to explicitly disclose to determine a location of a light source illuminating the scene based on determining one or more pixels of the plurality of frames correspond to the light source.
In same field of endeavor, Yamashita teaches:
to determine a location of a light source illuminating the scene based on determining one or more pixels of the plurality of frames correspond to the light source (Fig. 16; [0293]: the light source is in a certain direction and location; [0336]: the light source estimation unit 52 obtains the three-dimensional location relation between the light source and the target as the estimated result of the light source; [0359]: recognizes the region on the opposite side to the location of the light source; the location and direction of the light source are obtained from the estimated result from the light source estimation unit 52 among two regions divided by the shading boundary in the window image; [0386]: the pixel location and the light source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peters in view of Sampigethaya, LeGendre, and Sunkavalli to include to determine a location of a light source illuminating the scene based on determining one or more pixels of the plurality of frames correspond to the light source as taught by Yamashita. The motivation for doing so would have been to prevent degradation of a discrimination performance of discriminating; to estimate a light source that illuminates the target reflected in the calibration image from the calibration image, as taught by Yamashita in paragraphs [0001] and [0230].

Claims 7-10, 12-13, 18-21, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 20100284612 A1) in view of Sampigethaya (US 20160364866 A1), in view of LeGendre (US 20210166437 A1), and further in view of Sunkavalli (US 20210065440 A1).
Regarding to claim 7 (Original), Peters in view of Sampigethaya, LeGendre, and  Sunkavalli discloses the apparatus of claim 4, wherein the one or more processors are configured (same as rejected in claim 7) to determine the one or more first estimated feature vectors and the one or more second estimated feature vectors (Peters; [0016]: provides a light estimation of the pixels within a frame as a vector; a 3-dimensional vector in color space is used to calculate a point in the color space and is used in a comparative process when deciding on the change in light source between two frames; Fig. 4; Fig. 5; [0032]: this vector 22 is used as a way of calculating the light source 18 within the frame 14; a 3-dimensional vector is a calculation of the principal component within the image frame; Fig. 5; [0042]: produce the principal vector).
Peters in view of Sampigethaya and LeGendre fails to explicitly disclose to determine the one or more first estimated feature vectors and the one or more second estimated feature vectors using a neural network having an encoder-decoder architecture.
In same field of endeavor, Sunkavalli teaches to determine the one or more first estimated feature vectors and the one or more second estimated feature vectors using a neural network having an encoder-decoder architecture (Fig. 1; [0040]: a lighting estimation system 108 uses a neural network to estimate 3D-source-specific-lighting parameters; Fig. 14; [0198]: encoder and decoder architecture; the first subset of common neural network layers comprises an encoder from a densely connected convolutional network, the second subset of common network layers comprises fully connected layers, and each set of the parametric-specific-network layers comprise a parametric-specific decoder; [0199]: generate new 3D-source-specific-lighting parameters based on the new common feature vector utilizing the parametric-specific-network layers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peters in view of Sampigethaya and LeGendre to include to determine the one or more first estimated feature vectors and the one or more second estimated feature vectors using a neural network having an encoder-decoder architecture as taught by Sunkavalli. The motivation for doing so would have been to improve the accuracy and realism of light estimation by using a source-specific-lighting-estimation-neural network; to create such realistic lighting in part by using a source-specific-lighting-estimation-neural network; to uses a neural network to estimate 3D-source-specific-lighting parameters; to use a source-specific-lighting-estimation-neural network 110 to generate 3D-source-specific-lighting parameters 112 for the digital image as taught by Sunkavalli in Fig. 1 and paragraphs [0034] and [0040].

Regarding to claim 8 (Original), Peters in view of Sampigethaya, LeGendre,  and  Sunkavalli discloses the apparatus of claim 4, wherein the one or more processors are configured (same as rejected in claim 1) to combine the one or more first estimated feature vectors and the one or more second estimated feature vectors (Sampigethaya; [0029]: multiple estimates are aggregated to provide a more precise total estimate; Fig. 1; [0046]: more precisely estimate the light source location; Fig. 4; [0063]: If multiple estimates are generated by the node, method 400 proceeds with aggregating these estimates during optional operation 406; average and combine the available estimates using weighted averages).
Peters in view of Sampigethaya and LeGendre fails to explicitly disclose to combine the one or more first estimated feature vectors and the one or more second estimated feature vectors using a clustering algorithm.
In same field of endeavor, Sunkavalli teaches to combine the one or more first estimated feature vectors and the one or more second estimated feature vectors using a clustering algorithm ([0064]: determines a linear combination of weights for the parameter-based-object rendering; uses the linear combination of weights to adjust the ground-truth-color parameters for one or more light sources; Fig. 4A; [0075]: a cluster of 3D-source-specific-predicted-direction parameters; a cluster of source-specific-predicted-size parameters 424a-424n; [0101]: determines an overall loss based on a combination of two or more of the ambient-loss function 452, the color-loss function 454, the size-loss function 456, or the distance-loss function 458).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify Peters in view of Sampigethaya and LeGendre to include to combine the one or more first estimated feature vectors and the one or more second estimated feature vectors using a clustering algorithm as taught by Sunkavalli. The motivation for doing so would have been to improve the accuracy and realism of light estimation by using a source-specific-lighting-estimation-neural network; to create such realistic lighting in part by using a source-specific-lighting-estimation-neural network; to uses a neural network to estimate 3D-source-specific-lighting parameters; to use a source-specific-lighting-estimation-neural network 110 to generate 3D-source-specific-lighting parameters 112 for the digital image as taught by Sunkavalli in Fig. 1 and paragraphs [0034] and [0040].

Regarding to claim 9 (Original), Peters in view of Sampigethaya, LeGendre, and  Sunkavalli discloses the apparatus of claim 4, wherein the one or more processors are configured (same as rejected in claim 1) to combine the one or more first estimated feature vectors and the one or more second estimated feature vectors (Sampigethaya; [0029]: multiple estimates are aggregated to provide a more precise total estimate; Fig. 1; [0046]: more precisely estimate the light source location; Fig. 4; [0063]: If multiple estimates are generated by the node, method 400 proceeds with aggregating these estimates during optional operation 406; average and combine the available estimates using weighted averages).
Peters in view of Sampigethaya and LeGendre fails to explicitly disclose to combine the one or more first estimated feature vectors and the one or more second estimated feature vectors using a neural network.
In same field of endeavor, Sunkavalli teaches to combine the one or more first estimated feature vectors and the one or more second estimated feature vectors using a neural network ([0005]: a source-specific-lighting -estimation-neural network to generate three-dimensional lighting parameters specific to a light source illuminating the digital image; Fig. 1; [0040]: a lighting estimation system 108 uses a neural network to estimate 3D-source-specific-lighting parameters; [0064]: determines a linear combination of weights for the parameter-based-object rendering; uses the linear combination of weights to adjust the ground-truth-color parameters for one or more light sources and light intensities for the one or more light source illuminating the digital training image; Fig. 14; [0198]: the first subset of common neural network layers comprises an encoder from a densely connected convolutional network, the second subset of common network layers comprises fully connected layers, and each set of the parametric-specific-network layers comprise a parametric-specific decoder; [0199]: generate new 3D-source-specific-lighting parameters based on the new common feature vector utilizing the parametric-specific-network layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peters in view of Sampigethaya and LeGendre to include to combine the one or more first estimated feature vectors and the one or more second estimated feature vectors using a neural network as taught by Sunkavalli. The motivation for doing so would have been to improve the accuracy and realism of light estimation by using a source-specific-lighting-estimation-neural network; to create such realistic lighting in part by using a source-specific-lighting-estimation-neural network; to uses a neural network to estimate 3D-source-specific-lighting parameters; to use a source-specific-lighting-estimation-neural network 110 to generate 3D-source-specific-lighting parameters 112 for the digital image as taught by Sunkavalli in Fig. 1 and paragraphs [0034] and [0040].

Regarding to claim 10 (Original), Peters in view of Sampigethaya, LeGendre and Sunkavalli discloses the apparatus of claim 9, wherein the one or more processors are configured to: 
Input a first pose of the apparatus associated with the first frame and a second pose of the apparatus associated with the second frame (Sampigethaya; Fig. 1; [0002]: aircraft location and generate a light source location estimate; different poses as illustrated in Fig. 1; Fig. 1; [0003]: the aircraft location at the time of detecting the output from the light source; different pose as illustrated in Fig. 1; [0014]: an aircraft location at a time of detecting the output from the light source; [0028]: a better field of view of the ground; estimate the location of the light source on the ground);
input, to the neural network, a first pose of the apparatus associated with the first frame and a second pose of the apparatus associated with the second frame (Sunkavalli; [0027]: a distance and a direction of a predicted light source from a reference point; [0029]: utilize in part distance-parametric-specific-network layers from the parametric-specific-network layers; [0036]: adjust a distance, direction, size, and color of a particular light source; [0049]: estimate a distance of a predicted light source from a reference point, a direction of the predicted light source from the reference point, a size of the predicted light source from the reference point, and a color of the predicted light source; [0058]: a camera with a pose captures a panoramic image; [0059]: multiple light sources illuminates an input image , such as a digital training image or a panoramic image; Fig. 4A; [0069-0070]: processes a digital training image ; [0091]: assign each predicted light source to a closest ground-truth-light source according an angular distance, i.e. pose; Fig. 4B; [0093-0095]: training iterations; Fig. 5A; Fig. 5B; [0121]: the pose of light source 516a); and
generate, using the neural network, the aggregate light estimate based on the first pose and the second pose of the apparatus (Sunkavalli; [0103]: the lighting estimation system 108 matches 3D-source-specific-predicted-lighting parameters to ground-truth -source-specific-lighting parameters from a closest light source based on angular distance; [0133]: alter lighting conditions to simulate a change in size of the predicted lighting source, e.g. in terms of angular size).

Regarding to claim 12 (Previously Presented), Peters in view of Sampigethaya, LeGendre, and  Sunkavalli discloses the apparatus of claim 1, wherein the one or more processors are configured (same as rejected in claim 1),
Peters in view of Sampigethaya and LeGendre fails to explicitly disclose to generate a three-dimensional reconstruction of the scene, the three-dimensional reconstruction of the scene indicating one or more obstructions that prevent light from being transmitted from a light source illuminating the scene to an image sensor of the apparatus.
In same field of endeavor, Sunkavalli teaches:
to generate a three-dimensional reconstruction of the scene ([0025]: generate 3D-source-specific-lighting parameters; Fig. 1; [0040]: renders a modified digital image 114 comprising the virtual object 104 at the designated position illuminated according to the 3D-source-specific-lighting parameters), 
the three-dimensional reconstruction of the scene indicating one or more obstructions that prevent light from being transmitted from a light source illuminating the scene to an image sensor of the apparatus (Fig. 1; [0040]: renders a modified digital image 114 comprising the virtual object 104 at the designated position illuminated according to the 3D-source-specific-lighting parameters; shadow areas and light blocking areas are shown in Fig. 1; Fig. 5A; [0121]:
    PNG
    media_image3.png
    359
    636
    media_image3.png
    Greyscale

Fig. 5B; [0123]: a modified digital image 518 within the screen 502; multiple shadow areas in Fig. 5B; Fig. 5C; [0125]: generate new 3D-source-specific-lighting parameters and an adjusted digital image in response to a position-adjustment request to render a virtual object at a new designated position; multiple shadows are from one or more obstructions as illustrated in Fig. 5C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peters in view of Sampigethaya and LeGendre to include to generate a three-dimensional reconstruction of the scene, the three-dimensional reconstruction of the scene indicating one or more obstructions that prevent light from being transmitted from a light source illuminating the scene to an image sensor of the apparatus as taught by Sunkavalli. The motivation for doing so would have been to improve the accuracy and realism of light estimation by using a source-specific-lighting-estimation-neural network; to create such realistic lighting in part by using a source-specific-lighting-estimation-neural network; to uses a neural network to estimate 3D-source-specific-lighting parameters; to use a source-specific-lighting-estimation-neural network 110 to generate 3D-source-specific-lighting parameters 112 for the digital image as taught by Sunkavalli in Fig. 1 and paragraphs [0034] and [0040].

Regarding to claim 13 (Original), Peters in view of Sampigethaya, LeGendre and Sunkavalli discloses the apparatus of claim 12, wherein the one or more processors are configured to:
determine a light source indicated by the second light estimate is invalid based at least in part on the one or more obstructions indicated by the three-dimensional reconstruction of the scene (Sunkavalli; [0031]: avoid the challenges of mismatching lighting parameters with the wrong light source; the predicted environment map; [0038]: the wrong light source; [0039]: the wrong light source; an incorrect light source); and 
based on the determination that the light source indicated by the second light estimate is invalid, exclude the light source indicated by the second light estimate from the aggregate light estimate (Sunkavalli; [0039]: the wrong light source; an incorrect light source; avoid correlating 3D-source-specific-predicted-lighting parameters with an incorrect light source during initial training iterations; [0082]: effectively remove an extra light source; [0114]: the source-specific-lighting-estimation-neural network 400b effectively removes an extra light source by setting source-specific-color parameters c.sub.i to equal a value of 0; Fig. 5A; [0121]: shadows are from light source 516b as illustrated in Fig. 5A; 
    PNG
    media_image4.png
    230
    407
    media_image4.png
    Greyscale
).

Regarding to claim 18 (Original), Peters in view of Sampigethaya, LeGendre, and  Sunkavalli discloses the apparatus of claim 1, wherein the one or more processors are configured to render virtual content using a display of the apparatus based at least in part on the combined light estimate (Peters; Fig. 3; [0031]: a performer is rendered in black and white based on the combination of flash and light as illustrated in Fig. 3).
Peters in view of Sampigethaya and LeGendre fails to explicitly disclose:
to render virtual content using a display of the apparatus based at least in part on the aggregate light estimate.
In same field of endeavor, Sunkavalli teaches: to render virtual content using a display of the apparatus based at least in part on the aggregate light estimate ([0025]: render a virtual object in the digital image according to such source-specific-lighting parameters; [0026]: the lighting estimation system renders a modified digital image comprising the virtual object at the designated position illuminated according to the 3D-source-specific-lighting parameters; Fig. 4C; [0110]: the lighting estimation system 108 processes the digital image 466 using the source-specific-lighting-estimation-neural network 400b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peters in view of Sampigethaya and LeGendre to include to render virtual content using a display of the apparatus based at least in part on the aggregate light estimate as taught by Sunkavalli. The motivation for doing so would have been to improve the accuracy and realism of light estimation by using a source-specific-lighting-estimation-neural network; to create such realistic lighting in part by using a source-specific-lighting-estimation-neural network; to uses a neural network to estimate 3D-source-specific-lighting parameters; to use a source-specific-lighting-estimation-neural network 110 to generate 3D-source-specific-lighting parameters 112 for the digital image as taught by Sunkavalli in Fig. 1 and paragraphs [0034] and [0040].

Regarding to claim 19 (Original), Peters in view of Sampigethaya, LeGendre, and  Sunkavalli discloses the apparatus of claim 1, wherein the one or more processors are configured to perform one or more image processing operations on the image data of the second frame based at least in part on the aggregate light estimate (Peters; [0003]: operate the devices to render the real-world experience to the user; [0031]: a performer is rendered in black and white based on the combination of flash and light as illustrated in Fig. 3; this process of determining the light source 18 is carried out for each frame 14 within the series 12 that makes up the signal 10).
Peters in view of Sampigethaya and LeGendre fails to explicitly disclose: to perform one or more image processing operations on the image data of the second frame based at least in part on the aggregate light estimate.
In same field of endeavor, Sunkavalli teaches: to perform one or more image processing operations on the image data of the second frame based at least in part on the aggregate light estimate ([0025]: render a virtual object in the digital image according to such source-specific-lighting parameters; [0026]: the lighting estimation system renders a modified digital image comprising the virtual object at the designated position illuminated according to the 3D-source-specific-lighting parameters; Fig. 4C; [0110]: the lighting estimation system 108 processes the digital image 466 using the source-specific-lighting-estimation-neural network 400b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peters in view of Sampigethaya and LeGendre to include to perform one or more image processing operations on the image data of the second frame based at least in part on the aggregate light estimate as taught by Sunkavalli. The motivation for doing so would have been to improve the accuracy and realism of light estimation by using a source-specific-lighting-estimation-neural network; to create such realistic lighting in part by using a source-specific-lighting-estimation-neural network; to uses a neural network to estimate 3D-source-specific-lighting parameters; to use a source-specific-lighting-estimation-neural network 110 to generate 3D-source-specific-lighting parameters 112 for the digital image as taught by Sunkavalli in Fig. 1 and paragraphs [0034] and [0040].

Regarding to claim 20 (Original), Peters in view of Sampigethaya, LeGendre, and  Sunkavalli discloses the apparatus of claim 1, wherein the apparatus includes an extended reality system.
Peters in view of Sampigethaya and LeGendre fails to explicitly disclose wherein the apparatus includes an extended reality system.
In same filed of endeavor, Sunkavalli teaches: wherein the apparatus includes an extended reality system (Fig. 11; [0167]: augmented -reality-based imagery; [0173]: augmented -reality-based imagery; [0175]: an augmented -reality sequence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peters in view of Sampigethaya and LeGendre to include wherein the apparatus includes an extended reality system (Fig. 11; [0167]: augmented -reality-based imagery; [0173]: augmented -reality-based imagery; [0175]: an augmented -reality sequence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peters in view of Sampigethaya and LeGendre to include wherein the apparatus includes an extended reality system as taught by Sunkavalli. The motivation for doing so would have been to improve the accuracy and realism of light estimation by using a source-specific-lighting-estimation-neural network; to create such realistic lighting in part by using a source-specific-lighting-estimation-neural network; to uses a neural network to estimate 3D-source-specific-lighting parameters; to use a source-specific-lighting-estimation-neural network 110 to generate 3D-source-specific-lighting parameters 112 for the digital image as taught by Sunkavalli in Fig. 1 and paragraphs [0034] and [0040].

Regarding to claim 21 (Original), Peters in view of Sampigethaya, LeGendre, and  Sunkavalli discloses the apparatus of claim 1, 
Peters in view of Sampigethaya, and LeGendre fails to explicitly disclose wherein the apparatus includes a mobile device.
In same field of endeavor, Sunkavalli teaches: wherein the apparatus includes a mobile device ([0117]: detect movement of a mobile device reorienting the digital image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peters in view of Sampigethaya and LeGendre to include wherein the apparatus includes a mobile device as taught by Sunkavalli. The motivation for doing so would have been to improve the accuracy and realism of light estimation by using a source-specific-lighting-estimation-neural network; to create such realistic lighting in part by using a source-specific-lighting-estimation-neural network; to uses a neural network to estimate 3D-source-specific-lighting parameters; to use a source-specific-lighting-estimation-neural network 110 to generate 3D-source-specific-lighting parameters 112 for the digital image as taught by Sunkavalli in Fig. 1 and paragraphs [0034] and [0040].

Regarding to claim 26 (Original), the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 26.

Regarding to claim 27 (Original), the claim limitations are similar to claim limitations recited in claim 8. Therefore, same rational used to reject claim 8 is also used to reject claim 27.

Regarding to claim 28 (Original), the claim limitations are similar to claim limitations recited in claim 9. Therefore, same rational used to reject claim 9 is also used to reject claim 28.

Regarding to claim 29 (Original), the claim limitations are similar to claim limitations recited in claim 12. Therefore, same rational used to reject claim 12 is also used to reject claim 29.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 20100284612 A1) in view of Sampigethaya (US 20160364866 A1), in view of LeGendre (US 20210166437 A1), Sunkavalli (US 20210065440 A1), and further in view of Liu (US 20190026586 A1).
Regarding to claim 11 (Original), Peters in view of Sampigethaya, LeGendre, and  Sunkavalli discloses the apparatus of claim 9, 
Peters in view of Sampigethaya, LeGendre, nd  Sunkavalli fails to explicitly disclose wherein the neural network includes a long short-term memory (LSTM) unit.
In same field of endeavor, Liu teaches wherein the neural network includes a long short-term memory (LSTM) unit ([0072]: recurrent neural networks such as an LSTM network capture long-term dependencies in classification tasks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peters in view of Sampigethaya, LeGendre,  and  Sunkavalli to include wherein the neural network includes a long short-term memory (LSTM) unit as taught by Liu. The motivation for doing so would have been to contain more accurate responses from objects of interest regardless of the differences in light source; to use recurrent neural networks such as an LSTM network to capture long-term dependencies in classification tasks as taught by Liu in paragraphs [0064] and [0072].

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 20100284612 A1) in view of Sampigethaya (US 20160364866 A1), in view of LeGendre (US 20210166437 A1), Sunkavalli (US 20210065440 A1), and further in view of Adam (US 10664962 B1).
Regarding to claim 15 (Original), Peters in view of Sampigethaya, LeGendre, and  Sunkavalli discloses the apparatus of claim 1, wherein the one or more processors are configured to (same as rejected in claim 1):
 Peters in view of Sampigethaya, LeGendre, and  Sunkavalli fails to explicitly disclose:
determine an amount of sunlight illuminating the scene based at least in part on a current time of day or a current time of year; and 
adjust the aggregate light estimate based at least in part on the amount of sunlight.
In same field of endeavor, Adam teaches:
determine an amount of sunlight illuminating the scene based at least in part on a current time of day or a current time of year (col. 7, lines 10-20: as the time of day and position of the Sun, the lighting conditions change; during certain times of the day; col. 9, lines 60-67: the background image data may be generated everyday at 03:00 hours); and 
adjust the aggregate light estimate based at least in part on the amount of sunlight (col. 7, lines 10-22: as the time of day and position of the Sun, the lighting conditions change; col. 9, lines 60-67: the background image data may be generated everyday at 03:00 hours; col. 12, lines 10-25: the intensity threshold may vary based on one or more factors, such as, the time of day, day of week).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peters in view of Sampigethaya, LeGendre, and  Sunkavalli  to include determine an amount of sunlight illuminating the scene based at least in part on a current time of day or a current time of year; and adjust the aggregate light estimate based at least in part on the amount of sunlight as taught by Adam. The motivation for doing so would have been to improve the accuracy of many systems or services that rely on that data; to alert or notify relevant systems that the image data should be disregarded as taught by Adam in col. 16, lines 45-55.

Regarding to claim 16 (Original), Peters in view of Sampigethaya, LeGendre, Sunkavalli  and Adam discloses the apparatus of claim 15, wherein the one or more processors are configured to:
determine a portion of the second light estimate is invalid based on the amount of sunlight (Adam; col. 16, lines 45-55:  alert or notify relevant systems that the image data should be disregarded); and 
based on the determination that the portion of the second light estimate is invalid, exclude the portion of the second light estimate from the aggregate light estimate (Adam; col. 16, lines 45-55:  alert or notify relevant systems that the image data should be disregarded).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616